COBB, J.
This is the administrative appeal of a decision by the Lake County School Board to demolish several historical buildings on the Roseborough Elementary School campus in Mount Dora, Florida. Appellants are residents of the City of Mount Dora who oppose the School Board’s decision to tear down the buildings.
The decision to tear down Roseborough Elementary has been the subject of long and apparently heated debate in the Mount Dora community. Since 1996, there have been three separate votes by the School Board to tear down the school. The first two votes were rescinded; the final vote was not. It is the latter vote which is the subject of this appeal. The five buildings that are the subject of this litigation were built by the City of Mount Dora between 1926 and 1934. The buildings are eligible for listing on the National Register of Historic Sites. They are vacant, having been declared unsafe by the State Department of Education.
The appellants have failed to, show an abuse of discretion by the Lake County School Board, which apparently complied with the procedural steps required by the State Requirements for Educational Facilities and Chapter 120, Florida Statutes. Federal cases, federal statutes and federal administrative rules relied upon by the appellants are not applicable to this case. We affirm on the authority of Jones v. Braxton, 379 So.2d 115 (Fla. 1st DCA 1979).
AFFIRMED.
THOMPSON, C.J., concurs.
GRIFFIN, J., dissents with opinion.